Citation Nr: 1503731	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability, including as secondary to a back disability.

3.  Entitlement to service connection for a bilateral knee disability, including as secondary to a back disability.

4.  Entitlement to service connection for a bilateral leg disability, including as secondary to a back disability.

5.  Entitlement to service connection for a bilateral foot disability, to include Achilles tendonitis and pes planus, including as secondary to a back disability.  


6.  Entitlement to service connection for hypertension, including as secondary to a service-connected post-operative gynecological disorder manifested by fallopian tube adhesions and chronic pelvic pain.

7.  Entitlement to service connection for a stroke, including as secondary to a service-connected post-operative gynecological disorder manifested by fallopian tube adhesions and chronic pelvic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the RO in Columbia, South Carolina.
 
The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System.   


REMAND

The Board notes at the outset that most of the Veteran's service treatment and examination records are not available.  Most of the few records that were obtained relate to the Veteran's service-connected post-operative gynecological disorder manifested by fallopian tube adhesions and chronic pelvic pain.  The RO made a formal finding of unavailability of any additional service records in March 2010.  This followed requests in 1991and 2009 to service departments seeking additional records, with negative replies.  The Veteran was informed of the unavailability of some of the service treatment records by a January 2010 letter, and she submitted a reply in January 2010 stating that she did not have a copy of her service treatment records.  

The Board acknowledges that VA has a heightened duty to assist the Veteran in developing her claims because service records have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has yet to be afforded VA examinations to address the likelihood that her claimed disabilities are related to service or to service-connected disability.  These examinations are to be afforded the Veteran, as discussed below.  

The Veteran has alleged that she had back pain as a teen.  In a September 2009 statement she stated that a fall from the crew entryway of a 737 in service around 1987 "complicated my back problems."  As the Veteran has asserted and as the Veteran's authorized representative clarified in a June 2013 statement, the Veteran is claiming that her claimed disabilities of the lower extremities are due to the back disability for which service connection is sought.

In April 2010, the Veteran also alleged that she incurred a twisted ankle with torn ligaments in service "right after basic."  

In a June 2009 statement she alleged that her flat feet and Achilles tendonitis caused problems with her knees and hips.  She stated that these problems with her feet had been ongoing for the past two years, but she did not state when they first began.  

The post-service records reflect intermittent treatment beginning in March 1992 for recurring low back strain.  This treatment proximate to service supports the possibility of low back disability beginning in service or aggravated in service.  

The available service treatment records do not reflect complaints, findings, or treatment for any of the claimed disabilities.  However, since the service treatment records are incomplete, a VA examination is required to address the likelihood that the Veteran's claimed disabilities of the back and lower extremities are related to service or service-connected disability.

The Veteran has contended that her hypertension and stroke resulted from stress due to her inability to have children, as a result of her service-connected post-operative gynecological disorder manifested by fallopian tube adhesions and chronic pelvic pain.  In a June 2009 statement she alleged that elevated blood pressure led to a stroke in October 2008, for which she was treated at the hospital emergency room in Pineville, North Carolina, followed by neurological treatment at the Dorn VA Medical Center (VAMC).  She reported having "another incident" in June 2009, with additional treatment at the Dorn VAMC.  

Post-service records also include records of treatment and counseling by a social worker and psychologists, for difficulties including with current or past marriages or relationships.  The Veteran contends that she has had significant stress associated with an inability to have children.  Medical evaluations of record reflect the conclusion that due to her service-connected gynecological disorder bearing children would not have been impossible but would have been difficult.  More recent records reflect that the Veteran is menopausal or post-menopausal and did not have children of her own.  Based on the records reflecting the possibility that her service-connected gynecological disorder may have had a role in post-service stress which may have contributed to hypertension or stroke, a VA examination is warranted to address these questions.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include treatment records from the Dorn VAMC from October 2008 to the present, inclusive of neurological treatment records associated with stroke or potential stroke.  Records of the Veteran's emergency room treatment in October 2008 and any associated care at the Carolinas Medical Center in Pineville, North Carolina, should also be sought, with appropriate authorization.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine whether the Veteran's service-connected gynecological disorder resulted in stress or psychiatric impairment which in turn caused or permanently worsened her hypertension and/or stroke.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should be requested to provide opinions, consistent with sound medical principles, separately with respect to hypertension and stroke, whether it is as least as likely as not (50 percent probability or greater) that the disability was caused or aggravated (permanently increased in severity) by stress or psychiatric impairment associated with the Veteran's service-connected gynecological disorder and a related failure to bear children.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

In so doing, based on review of the record and current examination, the examiner should acknowledge and discuss lay statements from the Veteran, and should address current and past physical and psychological conditions impacting hypertension or stroke.  

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran also should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all disorders of the back, hips, knees, legs, and feet that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

With respect to each back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  With respect each hip, knee, leg, Achilles, and foot disorder present during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the claimed back disability.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of the notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims. 38 C.F.R. § 3.655.
 
5.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
6.  Then, the RO or the AMC should readjudicate the appealed issues.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


